Title: From Thomas Jefferson to John Breckinridge, 25 November 1803
From: Jefferson, Thomas
To: Breckinridge, John


               
                  Th:J. to mr Breckenridge
                     
                  Nov. 25. 1803.
               
               Insert in some part of the paper of yesterday ‘Slaves shall be admitted into the territory of Orleans from such of the United States or of their territories as prohibit their importation from abroad, but from no other state, territory or country.’ salutations.
            